Citation Nr: 0315977	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
October 8, 1989, for the grant of a total disability rating 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which declined to find that the veteran 
had submitted new and material evidence to reopen the claim 
of entitlement to an effective date earlier than October 8, 
1989, for the grant of a total disability rating based on 
individual unemployability.  This issue was originally 
addressed and denied by the Board in July 2001.  The veteran 
appealed the Board's July 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in March 
2003, the Court granted a joint motion for remand, vacating 
the Board's decision and remanding the issue on appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The joint motion also addressed the way VA framed 
the issue on appeal and stated that the posture of the case 
should be reevaluated upon remand.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  Regulations implementing the 
VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been directly advising 
claimants in writing of his/her rights and responsibilities 
under the VCAA, as well as the responsibilities of VA in 
assisting claimants in obtaining evidence, as opposed to 
remanding all cases that did not have the statutorily 
mandated notice language to the ROs.  The Board's notice 
included a request for claimants to respond within thirty 
days of the date of the letter as provided in 38 C.F.R. 
Section 19.9(a)(2)(ii).  This portion of the regulations, 
however, was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his/her claim following notice of 
the VCAA as opposed to only thirty days as set forth in the 
regulations at 38 C.F.R. Section 19.9(a)(2)(ii).  
Accordingly, that portion of the regulations limiting a 
veteran's response time to thirty days, 38 C.F.R. Section 
19.9(a)(2)(ii), was invalidated.  See Disabled  American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

The record shows that the veteran has not been specifically 
advised of his rights and responsibilities under the VCAA 
with regard to the issue on appeal.  The latest supplemental 
statement of the case was issued in September 2000, prior to 
the enactment of the VCAA, and the vacated July 2001 Board 
decision only addressed VA's notice of the evidence needed to 
substantiate the claim and not the specifics as to whom was 
responsible for obtaining evidence as is required pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, considering the procedural outline as set forth in the 
VCAA and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

In addition to remanding this matter to the RO to cure the 
procedural defect outlined above, the RO is requested to 
consider the way the issue on appeal is framed.  
Specifically, the RO should determine if it is more 
appropriate to frame the issue as whether or not the veteran 
filed a timely substantive appeal in appealing the March 1996 
rating decision which assigned the effective date of October 
8, 1989, to the grant of a total rating based on individual 
unemployability.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should determine if it is more 
appropriate to frame the issue on 
appeal as whether or not the veteran 
filed a timely substantive appeal in 
appealing the March 1996 rating 
decision which assigned the effective 
date of October 8, 1989, to the grant 
of a total rating based on individual 
unemployability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.





	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




